Citation Nr: 1632441	
Decision Date: 08/16/16    Archive Date: 08/24/16

DOCKET NO.  13-18 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty in the United States Army from July 1972 to July 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  That decision continued a 0 percent evaluation for hearing loss of the left ear and denied service connection for tinnitus.  In August 2011, the Veteran filed a Notice of Disagreement only with respect to the decision denying service connection for tinnitus.  The RO furnished the Veteran a Statement of the Case in April 2013, and the Veteran filed a Substantive Appeal (VA Form 9) in June 2013.  A Supplemental Statement of the Case was furnished by the RO in September 2013.  

In April 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  

The Veteran's representative submitted additional evidence in April 2016 without a waiver of initial consideration of the evidence by the agency of original jurisdiction (AOJ).  However, under 38 U.S.C.A. § 7105(e), if the claimant or the claimant's representative submits new evidence with or after a substantive appeal received on or after February 2, 2013, then it is subject to initial review by the Board, unless the claimant explicitly requests AOJ consideration.  In the present case, the Veteran's Substantive Appeal was received in June 2013; therefore, 38 U.S.C.A. § 7105(e) is applicable to the present appeal.  As the Veteran did not explicitly request that the AOJ review the additional evidence, the evidence is properly before the Board for initial review. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Although further delay is regrettable, the Board finds additional development must be undertaken prior to appellate review of the Veteran's claim for entitlement to service connection for tinnitus.  

Service personnel records show the Veteran was a radio operator whose foreign service was in Europe.  However, he received the Sharpshooter Badge for M16 rifles.  See Certificate of Release or Discharge from Active Duty (DD Form 214).  As such, in-service noise exposure is substantiated by the record.

Service treatment records show no evidence of reports, treatment, or diagnosis of tinnitus or acoustic trauma.  

A January 1975 VA examination for hearing loss shows that the Veteran worked as a communications officer while in service.  He did perform "rifle practice while in service but not on a very active basis."  There is no report or note of tinnitus as part of the examination.

A March 2010 VA audiology clinic record shows the Veteran reported high-pitched ringing in his ears that began about 15 years prior.  A private audiology report from the Veteran's employer shows the Veteran reported in March 2010 that he recently had experienced severe tinnitus.

In May 2010, the Veteran reiterated that he had very loud ringing in his ears.  He also stated that he loved to hunt and wore ear protection at work.  See May 2010 Statement in Support of Claim (VA Form 21-4138). 

At a July 2010 VA examination, the Veteran reported bilateral tinnitus that began 15 years prior.  He also reported persistent occupational noise exposure from 
30-plus years working in factories manufacturing drill bits (27 years) and refrigeration trucks (5-7 years).  The examiner opined that the tinnitus was not likely related to military noise exposure.  He explained that the tinnitus began 21 years after discharge and was more likely related to occupational noise exposure.

The June 2013 VA Form 9 shows the Veteran recalled times while in basic training that he was exposed to flash bangs, grenades, and Claymore mine blasts, and fired M16 rifles without hearing protection.  It also shows that, when asked at his VA examination about when his tinnitus developed, the Veteran responded "15 or more years ago," but it could have been longer, as he does not really recall when his tinnitus began.

At his April 2016 Board hearing, the Veteran testified that in the Army he was in the Signal Corps, and was then in the "Reserves" as a Combat Engineer.  He testified that he was exposed to a significant amount of loud noise in the Reserves and worked with explosives on a regular basis during every summer camp.  His tinnitus began while he was in the Reserves.  He left the Reserves in 1985, so his tinnitus could have begun 30 years ago.  See Hearing Transcript at 4-5.  

The Board notes that, in August 2011, the Veteran submitted a Department of the Army and the Air Force National Guard Bureau Report of Separation and Record of Service (NGB Form 22) showing that he served in the Army National Guard of Wisconsin and as a Reserve of the Army from March 1977 to March 1984.  

A June 2013 statement from G.R., who served with the Veteran in the National Guard 724 Combat Engineers Unit, provides as follows:

I can verify that [the Veteran] was involved in demolitions training with explosives.  We worked with C4, cratering charges and shape charges.  This occurred at summer camp along with combat training where many many rounds were fired.  [The Veteran] was assigned to the M60 machine gun for a period of 2 + years.  He was exposed to these kinds of loud noises throughout his National Guard career.

The Board begins by clarifying that service in a state National Guard does not constitute active duty service in the United States military.  As such, any noise exposure the Veteran experienced while serving in the National Guard is considered post-service noise exposure for VA purposes.  However, because the Veteran testified that his tinnitus began during his National Guard service, the Board finds that his National Guard medical records are relevant to his tinnitus claim and should be obtained on remand.

The Board notes further that the Veteran is service-connected for left ear hearing loss.  The July 2010 VA examiner did not address whether the Veteran's tinnitus could be caused by or a symptom of his service-connected left ear hearing loss.  As such, the Veteran finds that an addendum medical opinion is necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the efforts to provide an examination, an adequate examination must be provided or the claimant must be notified why one cannot or will not be provided). 

In addition, the examiner based his opinion in part on the finding that the Veteran's tinnitus did not manifest until 21 years after service.  However, at his Board hearing, the Veteran testified that his tinnitus began prior to 1985.  A lay person is competent to report tinnitus "because ringing in the ears is capable of lay observation."  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Therefore, on remand, the examiner should consider the Veteran's competent statement as to when his tinnitus began.  The examiner also should consider excerpts from the Mayo Clinic and Wikipedia submitted by the Veteran's representation in April 2016 regarding the causes of tinnitus. 

All relevant ongoing medical records should also be requested on remand.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide the names and addresses, with approximate dates of treatment, of all medical care providers, VA and non-VA, who have provided any treatment to him for tinnitus.  If signed authorizations are received from the Veteran, obtain all private treatment records that previously have not been obtained.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Obtain all VA treatment records that have not been associated with the Veteran's claims file.

3.  Obtain the Veteran's medical records from his service in the Wisconsin National Guard during the period of March 1977 to March 1984.

4.  If efforts to obtain any of the foregoing records are unsuccessful, inform the Veteran of the missing records, the efforts made to obtain them, and of further actions that will be taken. 

5.  After the above development has been completed, obtain an addendum medical opinion from the VA examiner who conducted the July 2010 VA examination for tinnitus.  If the examiner is not available, the opinion should be obtained from another appropriate examiner.  If the VA examiner determines that it is necessary, schedule the Veteran for a VA examination with an appropriate examiner.  The VA examiner is asked to thoroughly review the claims file, as well as a copy of this REMAND.  The examiner should note in the VA examination report that this review has been accomplished.  Any tests and studies deemed necessary should be conducted.  All findings should be reported in detail.

Specifically, the examiner is asked to provide an opinion that addresses the following questions:

(a) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's tinnitus is caused by or a symptom of his service-connected left ear hearing loss?  

(b) Would the July 2010 opinion change based on the Veteran's competent testimony that his tinnitus began prior to 1985?

In rendering the foregoing opinions, the examiner should consider (1) the Veteran's post-service National Guard noise exposure, in addition to occupational noise exposure, and (2) excerpts from the Mayo Clinic and Wikipedia regarding the causes of tinnitus (VBMS receipt date 04/18/2016).

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant sciences that are applicable in this case, which may reasonable explain the medical guidance in the study of this case.

If the examiner feels that any requested opinion cannot be rendered without resorting to speculation, the examiner should state why this is so.  Specifically, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given current medical science and the known facts), by a deficiency in the record (i.e., additional facts are required), or because the examiner does not have the needed knowledge or training.

6.  Readjudicate the claim after the development requested above has been completed.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




